DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II invention without traverse encompassing claims 1-17 in the reply filed on 06/22/2021 is acknowledged. 
Claims 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/22/2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "15" and "10" in Fig. 4 have both been used to designate “the cosmetic Jar”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the housing 
 
Specification
The disclosure is objected to because of the following informalities: “element 15” is referred to in page 6 line 29 by “a main body”, and in page 7 Line 24 it is referred to by “housing”. For consistently use of terminology across the specification, applicant is advised to rename element 15 across the specification using the same term which should be consistent with the drawings as well.  Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 1 of claim 1 recites in the preamble “A container”, but in all dependent claims of claim 1, which are claims 2-9, the applicant recites “The cosmetic container as in claim 1”. For consistent use of terminology across the claims, applicant is advised to change claim 1 to “A cosmetic container” or appropriate correction is required.
Claim 2 line 2 is objected to because of the following informalities:  “into the jar”.  The applicant uses the term “a cosmetic jar” in claim 1. For consistent use of terminology across the claims, applicant is advised to change it to “into the cosmetic jar”, or appropriate correction is required.
Claim 3 line 2 is objected to because of the following informalities:  “the jar neck”.  The applicant uses the term “a cosmetic jar” in claim 1. For consistent use of terminology across the  appropriate correction is required.
Claim 10 line 2, 4, and 5 is objected to because of the following informalities:  “jar”.  For consistent use of terminology across the claims, applicant is advised to change it to “cosmetic jar”, or appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, line 1, the claim recites the limitation “the screw cap”. There is insufficient antecedent basis for this limitation in the claim. Applicant is recommended to clarify to overcome this issue.
Regarding claim 5, line 2, the claim recites the limitation “the loose powder product”. There is insufficient antecedent basis for this limitation in the claim. Applicant is recommended to clarify to overcome this issue.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, 10, 13-14, and 17 are rejected under 35 U.S.C. 102 (a)(1) and 102 (2) as being anticipated  by Tobey (US 20150114965 A1).
Regarding claim 1, Tobey discloses a container for storing a cosmetic product (Abstract) comprising: a cosmetic jar (402) having a reservoir (410) for containing the product and a neck (Annotated Fig. 4A below “A”) on an upper portion thereof with an upper end having an opening for accessing product in the reservoir (Fig 4A) ; a collar (404) fitted to the upper end of the neck (Annotated Fig. 4A below “A”, and Fig. 4B), the collar (404) having an upper rim defining an opening therethrough (Annotated Fig. 4a below) and manipulation surface (Fig. 4A, annotated Fig. 4A below) extending down into the reservoir (410) from the upper rim along a portion of the opening (Fig. 4A, 4B) ; and a cap (Fig. 4A) configured to couple with housing (402)( Fig. 4A, 4B).  

    PNG
    media_image1.png
    698
    619
    media_image1.png
    Greyscale

Regarding claim 2, Tobey discloses the claimed invention of claim 1. Tobey further discloses the rim of the collar comprises an inner side wall (Fig. 4a, 420) that extends into the jar (402) , wherein the manipulation surface of the collar projects inward from the side wall (Fig. 4A).  
Regarding claim 3, Tobey discloses the claimed invention of claim 2. Tobey further discloses the inner part of the screw cap assembly comprises internal threading (Fig.5, 532) to mate with external threading of the jar neck (Fig. 5B, 518). 
Regarding claim 10,Tobey discloses a cosmetic container comprising (abstract): a jar (402) having a body defining a reservoir (410) and having a neck (Annotated Fig. 4A above, “A”) 
Regarding claim 13, Tobey discloses the claimed invention of claim 10. Tobey further discloses the manipulation surface is generally concave (Annotated Fig. 4A above).
Regarding claim 14, Tobey discloses the claimed invention of claim 10. Tobey further discloses the manipulation surface is a flat surface from the top of the rim to its lower edge (Annotated Fig. 4A above).  
Regarding claim 17, Tobey discloses the claimed invention of claim 10. Tobey further discloses the inner shape of the collar (404) is circular on one side (Annotated Fig. 4A above) and oval on the side of the manipulation surface (Annotated Fig. 4A above).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 4- 5 are rejected under 35 U.S.C. 103 as being unpatentable Tobey (US 20150114965 A1) in view of Lu (US 20060186019 A1).
Regarding claim 4, Tobey discloses the claimed invention of claim of claim 1. Tobey further discloses the cap (208) is a screw cap assembly (Fig. 2B) comprising an inner lid (206) having at least one horizontal protrusion (Fig. 2B, 222), and an outer shell (outer surface of the cover 208) having at least one horizontal recess (Annotated Fig. 1A below) and at least one vertical protrusion (Annotated Fig. 1A below) on its inner surface, and the cap is assembled such that the horizontal protrusion (222) and horizontal recess (Annotated Fig. 1 below) cooperate to secure the inner lid and the outer shell together (Fig, 4B).  


    PNG
    media_image2.png
    604
    708
    media_image2.png
    Greyscale

However, Tobey does not explicitly disclose the inner lid having at least one vertical recess on its outer surface, and that the cap is assembled such that the vertical recess and the vertical protrusion cooperate. Lu teaches a cosmetic compact device with housing member 18 which includes recess 18 for receiving the ribs 13 (Fig. 1) for anchoring and securing the first and the second housing members 11, 14 together (Para. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner lid of Tobey’s device to have the recess as taught by Lu for anchoring and securing the first and the second housing members 11, 14 together .
Regarding claim 5, Tobey discloses the claimed invention of claim 1. Tobey does not disclose the cap (208) includes a transparent or semi-transparent window on a top surface thereof to view 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the cap with a transparent or semi-transparent window on a top surface as taught by Lu to allow the color and the shape of the inner cover member 34 to be seen through the outer cover member 31.

Claims 6-9, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tobey (US 20150114965 A1).
Regarding claim 6, Tobey discloses the claimed invention of claim 1. Tobey further discloses the collar rim extends around 360 degrees of the neck (Annotated Fig. 4A above “B”, Fig. 4B). Tobey does not specifically disclose the manipulation surface extends around about 90 to about 270 degrees of the collar rim. However, Tobey shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface extends around about 90 to about 270 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
 
Regarding claim 7, Tobey discloses the claimed invention of claim 1. Tobey further discloses the collar rim extends around 360 degrees of the neck (Annotated Fig. 4A above, “B”, Fig. 4B). Tobey does not specifically disclose the manipulation surface extends around about 180 degrees of the collar rim. However, Tobey shows the manipulation surface extends relatively close to the claimed range of the collar rim, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface extends around about 180 degrees as merely preferable (Specification “Page 6, Line 15-21”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends around about 180 degrees of the collar rim, because it appears to be an arbitrary design consideration. 
Regarding claim 8, Tobey discloses the claimed invention of claim 1. Tobey further discloses the neck defines an opening having a diameter (Annotated Fig. 4A above, “A”), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 
The instant disclosure describes the manipulation surface inward from the neck over about 10% to about 25 % of the diameter of the neck as merely preferable (Specification “Page 7, Line 24-28”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 10 % to 25 % of the diameter of the neck, because it appears to be an arbitrary design consideration. Regarding claim 9, Tobey discloses the claimed invention of claim 1. Tobey further discloses the neck defines an opening having a diameter (Annotated Fig. 4A above, “A”), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 4A, 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 15 % of the diameter of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 11, Tobey discloses the claimed invention of claim 10. Tobey further discloses the neck defines an opening having a radius (Annotated Fig. 4A above), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 15 % to about 50 % of the radius. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed range from the neck, as shown in Fig. 4A and 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 15 % to about 50 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface extends inward from the neck over about 15 % to 50 % of the radius of the neck, because it appears to be an arbitrary design consideration. 
Regarding claim 12, Tobey discloses the claimed invention of claim 10. Tobey further discloses the neck defines an opening having a radius (Annotated Fig. 4A above), wherein the manipulation surface extends inward from the neck (Annotated Fig. 4A above, Fig. 4B).Tobey does not specifically disclose the manipulation surface extends inward from the neck over about 30 % of the radius. However, Tobey shows the manipulation surface extends inwards relatively close to the claimed value from the neck, as shown in Fig. 4A and 4B to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A, and to allow the manipulation surface to fit inside the neck of the cosmetic jar 402.
The instant disclosure describes the manipulation surface inward from the neck over about 30 % of the radius of the neck as merely preferable (Specification “Page 7, Line 29-31”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface extending inward from the neck radius is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface  
Regarding claim 15, Tobey discloses the claimed invention of claim 10. Tobey further discloses manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (Annotated Fig. 4A, 4B, 1A). Tobey does not specifically disclose this angle is about 30 to about 65 degrees. However, Tobey shows the manipulation surface has an angle relatively close to the claimed range of the angle, as shown in Fig. 4A, 4B, and 1A to provide sweeping surface for the applicator pad 224 as shown in Fig. 2A.
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 30 to 65 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed range for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface to have an angle relative to the neck about 30 to 65  degrees, because it appears to be an arbitrary design consideration.
Regarding claim 16, The cosmetic container as in claim 10, wherein the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, of about 50 degrees. 
Tobey discloses the claimed invention of claim 10. Tobey further discloses manipulation surface defines an angle, relative to a plane on which the top of the neck is defined (Annotated Fig. 4A, 4B, 1A). Tobey does not specifically disclose this angle is about 50 degrees. However, Tobey 
The instant disclosure describes the manipulation surface defines an angle, relative to a plane on which the top of the neck is defined, about 50 degrees as merely preferable (Specification “Page 8, Line 14-18”) and does not describe it as contributing any unexpected result to the cosmetic jar. As such, the claimed value for the manipulation surface angle is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tobey’s device to have the manipulation surface to have an angle relative to the neck about 50 degrees, because it appears to be an arbitrary design consideration.

Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772    

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772